DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MARIE SCHWARTZ,
                            Appellant,

                                     v.

                          GARY SCHWARTZ,
                              Appellee.

                              No. 4D21-2795

                         [November 17, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Laura C. Burkhart, Judge; L.T. Case No.
50202020DR003224XXXXSB.

  Michael D. Cirullo, Jr., of Goren, Cherof, Doody & Ezrol, P.A., Fort
Lauderdale, for appellant.

  Jaclyn R. Soroka and B. Niklas Brihammar of Rudolph & Associates,
LLC, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.